On Rehearing Granted
PER CURIAM.
On rehearing granted and upon further consideration of the issues involved in this cause, the judgment of the Court in the majority opinion filed herein January 4, 1957 is hereby vacated.
It is further ordered on rehearing granted that the decree appealed from is hereby vacated and set aside with directions to the trial court to take testimony on the issues presented by the complaint and answer in said cause including, but not limited to, the question of agency and the question of whether the work performed by the contractor was of the nature which would afford a basis for a mechanic’s lien.
Reversed and remanded.
H'OBSO'N, ROBERTS, DREW and THORNAL, JJ., and PATTERSON, Associate Justice, coucur.
TERRELL, C. J., and THOMAS, J., dissent.